Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-8 and 10-19 are allowable. The restriction requirement between the species of Fig. 5 and Fig. 6 , as set forth in the Office action mailed on 11/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/12/2021 is withdrawn.  Claims 9 and 20 , directed to the Fig. 6 species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Response to Amendment
The amendment of 01/12/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks note that claims 1, 2, 5-15, and 17-20 have been amended to clarify aspects of the claimed subject matter and that support for the amendments can be found at least in Figures 5-6 and the related disclosure. The remarks explain that Applicant hereby elects Group 1: Figure 5, without traverse, Applicant submits that the elected group includes claims 1-8 and 10-19 with 1-6, 7, and 12-16 being generic and Applicant requests consideration of claims 9 and 20 upon the allowance of the generic claims. As noted above, claims 1-8 and 10-19 as well as 9 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious heating a reduced area of a first surface of the substrate to form a melt interface between the first surface and a second surface of the substrate that is opposite the first surface; directing interference radiation towards the melt interface through the second surface; directing a control radiation to a control surface; receiving, at an interference detector,  interference radiation reflected by the melt interface and control radiation reflected by the control surface; and determining a depth of the melt interface from the first surface based on an interference pattern between the reflected interference radiation and the reflected control radiation (as recited in claim 1); heating a reduced portion of the substrate to form a melt interface in the substrate between a first surface and a second surface opposite the first surface; and determining a melt interface depth, comprising: receiving, at an interference detector, interference radiation reflected by the melt interface and control radiation reflected by a control surface; and determining a distance the melt interface from the first surface based on an interference pattern between the interference radiation and the control radiation (as recited in claim 7); and positioning the substrate on a substrate support disposed within a processing chamber, the substrate support having a substrate supporting side and a backside opposite the substrate supporting side , the processing chamber comprising: Application No. 16/277,409Docket No.: 016930US01 DIV a laser source positioned to direct focused laser radiation at a reduced area of a first surface of the substrate; and a radiant interface detector positioned to receive interference radiation reflected through a second surface of the substrate that is opposite the first surface, the radiant interface detector comprising a radiation source, and a radiation sensor; directing laser radiation from the laser source towards the reduced area of the first surface to form a melt interface between the first surface and the second surface; receiving, at the radiation sensor, interference radiation reflected by the melt interface and control radiation reflected by a control surface; and determining, based on an interference pattern between the interference radiation and the control radiation received at the radiation sensor, a distance of the melt interface from the first surface of the substrate (as recited in claim 12). While US 20060222477 A1 discloses a beam of radiation from sensors capable of detecting the edge of the substrate when seated on rest pads passes through the portion of the rest pads in way of the beam so as to be able to detect the edge of the substrate (para 74) and US 7800081 B2 discloses pulses of electromagnetic energy are delivered to a substrate using a flash lamp or laser apparatus and the pulses may be from about 1 nsec to about 10 msec long, and each pulse has less energy than that required to melt the substrate material (Abstract), the prior art, including US 20060222477 A1 and US 7800081 B2, does not disclose or render obvious heating a reduced area of a first surface of the substrate to form a melt interface between the first surface and a second surface of the substrate that is opposite the first surface; directing interference radiation towards the melt interface through the second surface; directing a control radiation to a control surface; receiving, at an interference detector,  interference radiation reflected by the melt interface and control radiation reflected by the control surface; and determining a depth of the melt interface from the first surface based on an interference pattern between the reflected interference radiation and the reflected control radiation (as recited in claim 1); heating a reduced portion of the substrate to form a melt interface in the substrate between a first surface and a second surface opposite the first surface; and determining a melt interface depth, comprising: receiving, at an interference detector, interference radiation reflected by the melt interface and control radiation reflected by a control surface; and determining a distance the melt interface from the first surface based on an interference pattern between the interference radiation and the control radiation (as recited in claim 7); and positioning the substrate on a substrate support disposed within a processing chamber, the substrate support having a substrate supporting side and a backside opposite the substrate supporting side , the processing chamber comprising: Application No. 16/277,409Docket No.: 016930US01 DIV a laser source positioned to direct focused laser radiation at a reduced area of a first surface of the substrate; and a radiant interface detector positioned to receive interference radiation reflected through a second surface of the substrate that is opposite the first surface, the radiant interface detector comprising a radiation source, and a radiation sensor; directing laser radiation from the laser source towards the reduced area of the first surface to form a melt interface between the first surface and the second surface; receiving, at the radiation sensor, interference radiation reflected by the melt interface and control radiation reflected by a control surface; and determining, based on an interference pattern between the interference radiation and the control radiation received at the radiation sensor, a distance of the melt interface from the first surface of the substrate (as recited in claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 5, 2022